At the outset, I would like to congratulate Mr. Miroslav Lajčák on his election to the presidency of the General Assembly. For those of us from Central Europe, it is highly significant that a Central European candidate was elected to such an important position. It shows that Central Europe is a strong region that has attained success through policies that are based on rationality and common sense. His election, along with the fact that Poland was elected to the Security Council as a non-permanent member, serves as proof that the Visegrad Group is strong and capable of speaking with a loud, united voice.
Now, as we convene at the General Assembly, it is evident that we are living in extremely challenging times. Economic, political, defence and military relations are changing extremely rapidly. Coming from Central Europe, I would like to highlight three very important issues from our perspective: migration and the threat of terrorism, the relationship between the East and the West, and the rights of national minorities.
Europe currently finds itself on the front lines of significant global changes. Since the end of the Cold War, Europe has never had to face as many challenges as it does now. As a result of the migration crisis, Europe is facing the most serious threat of terrorism in its history. The European Union is facing its toughest challenges since its foundation. Western Europe used to be the most secure, safest and most peaceful region globally. A couple of years ago, we watched the news on television about terror in the Middle East, and we were sure that such events would surely never take place in Europe. To the contrary, the fear of terrorist attacks has become a part of everyday life. Between 2015 and 2017, Europe suffered 30 major terror attacks, which took 300 innocent lives. Churches, airports, beaches and concerts have become sites for execution, which can take place within a couple of seconds. That development is a direct consequence of two phenomena.
The first is the massive influx of illegal migrants. During the past two and a half years, 1.5 million illegal migrants have entered European Union territory without any kind of control, checks or regulation. That has definitely provided an opportunity for terrorist organizations to take advantage of that flow and send their terrorists and fighters to the European continent.
Secondly — and here I will surely offend some by breaking taboos and challenging dogma — we must admit that the earlier social integration procedures in the Western part of Europe have failed. Some of the attempts to integrate migrants who arrived in Europe previously have been totally unsuccessful and, in many places in Western Europe, parallel societies have been constructed.
We must honestly admit that we are shocked, after the barbaric terrorist attacks in Europe, the massive violations of national and international laws and regulations, and the loss of thousands of lives on the Mediterranean Sea and elsewhere, that there are still leaders of international organizations and representatives of powerful countries who claim forcefully that migration is a favourable phenomenon that is to be encouraged. That is extremely irresponsible and unacceptable behaviour. Encouraging waves of migrants endangers tens of thousands of people — there are those who risk their lives to reach a place where they think they might find a better way of life, and those who are put at risk of becoming victims of the terrorists who seek to take advantage of those migratory waves.
Hungary’s position is quite clear. All States have the fundamental right and responsibility to ensure the security of their own people, all States have the fundamental right and responsibility to protect their own borders, and all States have the fundamental right and responsibility to make decisions on their own — including as to whom they allow to enter their territory and whom they do not.
Hungary has made enormous efforts to comply with its international obligations. We have spent €800 million on protecting not only ourselves and the border of Hungary but also the external border of the European Union and the external border of the Schengen Area. We have also built physical infrastructure and mobilized human resources. Again, altogether that has cost €800 million.
I must remind the Assembly that this is not the first time in history that we have had to protect the Western part of Europe as well as ourselves. But of course, as we are a Christian country, we accept our responsibility to help those in need. Hungary’s principle is to provide help when it is needed, and that is why we help and assist Christian communities in the Middle East so that they can stay or return once conflicts are over.
We have spent almost €2 million rebuilding 200 houses in the Iraqi township of Telsqof, making it possible for more than 1,300 people to return. We have spent €4 million on building schools, covering medical expenses and ensuring that Christian communities are able to stay and flourish. We offer 100 scholarships on an annual basis to youngsters whose families are being persecuted in the region.
We understand that the rights of people should be restored when they have been violated. We must work to help people stay as close to their homes as possible, and we have to help people return to their homes as soon as possible. We call for more support for countries that have taken care of refugees from war-torn areas, such as Turkey, Jordan, Lebanon and the Kurdish region of Iraq. However, we are all aware that a complete and definitive solution for the migration crisis can emerge only by tackling the root causes, which includes overcoming military conflicts beyond Europe’s borders and eliminating terrorist organizations.
I would like to turn now to my second point, namely, the relationship between the East and the West. I represent a small Central European country, and we are all aware that major international conflicts can be resolved through agreements between the super- Powers of the West and the East. This is why pragmatic cooperation between East and West is necessary if we wish to eliminate the most dangerous terrorist groups worldwide. Hungary is therefore proud to contribute 200 troops to the fight against the Islamic State in Iraq and the Sham.
Cooperation between the East and the West is necessary if we wish to overcome the war and create peace in Syria, thereby making it possible for people to return and in order to decrease the migratory pressure on Europe. It is necessary to create peace in Libya and ensure stability there for the future. It is also necessary to address the extraordinary challenge posed by a communist dictator who is threatening the world with a nuclear programme, violating all possible international regulations and values.
We Central Europeans read this from history: whenever there is a conflict between the East and the West, Central Europe will certainly lose out. We do not want to be losers anymore. That is why we call for a better and more pragmatic relationship and cooperation between the East and the West based on mutual trust and respect for each other and for international law.
In my third, and final, point from a Central European angle, I would like to highlight the importance of the rights of national minorities, which is a highly sensitive issue for Hungary, as millions of Hungarians live outside our borders. The rights of national minorities are among the most highly protected in international relations. There is an international consensus — we believe, at least — that the rights of national minorities must be respected by all members of the international community, and discrimination against any kind of minority is simply unacceptable.
One of the most important elements of national minority rights is the right to use and receive education in one’s mother tongue. Why is that so important? Because the best way to create difficulties for national minorities is to prohibit them from using their native language by law. It is not an accident that language rights are also enshrined in a variety of guiding documents and international standards on the matter, such as the 1992 United Nations Declaration on the Rights of Persons Belonging to National or Ethnic, Religious and Linguistic Minorities, the three principles on language and education of UNESCO and the various recommendations of the United Nations
Forum on Minority Issues on the implementation of the the Declaration. Those documents describe a similar basic approach for State authorities to meet their human rights obligations involving language.
Unfortunately, the Parliament of Ukraine adopted a new law on education on 5 September. That new law drastically curbs the already acquired level of minority rights in education and language use. The new law takes away the right to receive an education in their mother tongue from all children older than 10. It is a shame that we are seeing that kind of legislation adopted in the twenty-first century in a country that is making great efforts to make quick progress on the economic integration process of its Association Agreement with the European Union. That law clearly discriminates against the minorities living in Ukraine.
Article 1 of the UNESCO Convention against Discrimination in Education clearly states that,
“[t]he term ‘discrimination’ includes any distinction, exclusion, limitation or preference which, being based on race, colour, sex, language, religion, political or other opinion, national or social origin, economic condition or birth, has the purpose or effect of nullifying or impairing equality of treatment in education”.
It is obvious that the new Ukrainian law on education clearly violates those United Nations conventions and international norms. We therefore stress that it would establish a very dangerous precedent if the United Nations were not to act and remained silent in that regard. We strongly urge the United Nations High Commissioner for Human Rights to begin investigating the new Ukrainian law on education and use all the means at his disposal to address the serious violations of fundamental minority rights brought on by the new Ukrainian law.
Hungary will always stand by Hungarian communities, regardless where they live in the world, and we will never let them down. That is our obligation. That is our responsibility, and it comes from our heart, as well.